Case 1:17-cv-01316-RGA-SRF Document 549 Filed 08/31/20 Page 1 of 2 PageID #: 54928




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE


  BAXALTA INCORPORATED, et al.,               :
                                              :
                       Plaintiffs,            :
                                              :
               v.                             :       Civil Action No. 17-1316-RGA
                                              :                  Consolidated
  BAYER HEALTHCARE, LLC, et al.,              :
                                              :
                       Defendants.            :


                                ORDER AFTER CONFERENCE

        The Court held a conference with the parties on August 28, 2020.

        1. The Court reserved the date of March 15, 2021, for the trial.

        2. The Court generally did not address the merits of the proposed pretrial order, because,

           in the Court’s judgment, the case is not ready for trial.

        3. The parties discussed the reduction of the claims and trial invalidity defenses. The

           Court expects a joint status report on the parties’ agreement on either (1) the

           reductions, or (2) a schedule for making the reductions. The status report should be

           submitted whenever the parties think it makes sense to submit it, but, in any event, no

           later than two weeks from today.

        4. The Court intends to address the inventorship issue in the near future.

        5. The Court expects that it will set another pretrial conference date, in anticipation of

           which the parties will need to submit a revised pretrial order, without attachments

           other than witness lists. The Court also expects that the motions in limine will be



                                            Page 1 of 2
Case 1:17-cv-01316-RGA-SRF Document 549 Filed 08/31/20 Page 2 of 2 PageID #: 54929




           refiled, with the briefing for each in one filing and the accompanying exhibits in a

           separate filing, that is, twelve filings altogether.

        IT IS SO ORDERED this 31 day of August 2020.


                                                                  /s/ Richard G. Andrews____
                                                                  United States District Judge




                                             Page 2 of 2
